Citation Nr: 1204475	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a compensable initial rating for residuals of meatotomy of the urethra.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from September 1978 to September 1982. 

This case arises to the Board of Veterans' Appeals (Board) from June 2005 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in pertinent part granted service connection and a zero percent rating for residuals of excision of genital warts (meatotomy) from the urethra. 

The Board remanded the case in July 2009 and November 2010 for further development.  All other remaining issues were adjudicated by the Board in its November 2010 decision.  

In August 2011, the Veteran requested a total disability rating based on individual unemployability.  This is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Board remanded the case and requested a urology examination to determine the nature and severity of the residuals of a service-connected meatotomy.  An examination was accomplished in November 2009.  The compensation examination report notes significant urinary incontinence, but is unclear as to this condition's etiology.  The report mentions (erroneously) that urinary incontinence began two years earlier and that diabetes began in 2005.  

The Board remanded the case in November 2010 for an addendum addressing the etiology of urinary continence.  In a January 25, 2011-dated addendum report, a VA physician dissociated urinary incontinence from the service-connected meatotomy.  The VA physician concluded that the Veteran's urinary incontinence is secondary to diabetes mellitus and mental incompetence.  

A Remand is required for two reasons.  First, the January 2011 physician did not offer a rationale for her/his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The Board's November 2010 Remand instruction clearly stated that a rationale was to be provided for all opinions expressed.  The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Second, while the January 2011 medical opinion associates urinary incontinence with diabetes mellitus and mental incompetence, the medical history of the case raises questions concerning that opinion.  A VA compensation examination report dated in December 2004 mentions significant urinary incontinence.  The Board cautiously assumes that urinary continence had become a chronic problem by then, as the December 2004 report mentions that a "condition" had existed for 21 years.  In any event, VA clinical reports clearly note that diabetes mellitus did not arise until July 2005 and mental incompetence did not arise until even more recently.  Thus, it is clear that urinary incontinence precedes diabetes and mental incompetence.  

Because urinary incontinence arose prior to diabetes and mental incompetence, it is illogical to conclude that the Veteran's urinary incontinence is caused by those two later-occurring events.  The January 2011 addendum report must therefore be returned to the physician for clarification.  See 38 C.F.R. § 4.2 (If a diagnosis is not supported by the findings on the examination report, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also Bierman v. Brown, 6 Vet. App. 125, 129 (1994).




Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the January 2011 examining physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims files in the report.  Especially important are a December 2004 VA examination report that reflects a history of significant urinary incontinence, a July 2005 report that reflects new onset diabetes, and very recent evidence of mental incompetence.   

II.  Address whether it is at least as likely as not (50 percent or greater probability) that the residuals of meatotomy have caused or aggravated any urinary incontinence at any time during the appeal period.  

III.  The physician must offer a rationale, that is, some basis, for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  
	
2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for an examination without good cause (if an examination is scheduled) may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


